TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2016



                                     NO. 03-16-00278-CR


                             Michael Rene VanWinkle, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.